Citation Nr: 1201194	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-28 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased disability rating for seborrheic dermatitis, currently evaluated 60 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1971 to September 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which increased the 10 percent rating of the Veteran's seborrheic dermatitis to 60 percent, continued the 30 percent rating of the Veteran's left eye condition, and continued the 0 percent (noncompensable) rating of the Veteran's right thumb condition.

The Board notes that the Veteran submitted a Form 9, substantive appeal, in September 2008 only as to the issue of entitlement to an increased rating for seborrheic dermatitis.  The RO subsequently issued three supplemental statements of the case after September 2008 addressing the Veteran's claims for increased ratings for left eye and right thumb disabilities along with the appealed issue of entitlement to an increased rating for seborrheic dermatitis, a left eye condition, and a right thumb condition. 
  
However, the Board observes that the Veteran did not file a substantive appeal of the ratings assigned for his left eye and right thumb disabilities.  In this regard, the Board observes that following issuance of a November 2008 supplemental statement of the case, the Veteran submitted additional evidence pertaining to his skin disability as well a copy of his prior Form 9 addressing the skin disability.  However, the Veteran at that time made no reference to his left eye or right thumb disabilities.   Following issuance of a December 2008 supplemental statement of the case, the Veteran again submitted additional evidence pertaining to his skin disability as well as a request that the RO obtain treatment records located at Offutt Air Force Base.  However, the Veteran again made no reference to his left eye or right thumb disabilities.  Accordingly, the Board concludes that there is nothing in the Veteran's submissions following the September 2008 substantive appeal that may be construed as a substantive appeal of the ratings assigned for left eye and right thumb disabilities.  See 38 C.F.R. § 20.202.    

The most recent supplement statement of the case associated with the claims folder was issued in April 2009.  In a July 2009 Appeal Pre-Certification Review, the Veteran's accredited representative lists the only issue on appeal as that of entitlement to an increased rating for the Veteran's skin disability.  There is no reference to a perfected appeal of the ratings assigned for his left eye and right thumb disability.  Thus, this there is nothing in this statement that may be construed as a substantive appeal of the ratings assigned for left eye and right thumb disabilities.  See 38 C.F.R. § 20.202.  

The Court in Percy v. Shinseki held that the 60- day period in which to file a substantive appeal is not jurisdictional, and thus VA may waive any issue of timeliness in the filing of a substantive appeal.  23 Vet. App. 37 (2009).
In that case, by treating a disability rating matter as if it were part of the Veteran's timely filed substantive appeal for more than five years, VA had waived any objections it might have had to the timeliness of the appeal with respect to the matter.  However, unlike the claimant in Percy, the RO did not treat the Veteran's claim as if it were timely.  While the Veteran's representative lists all three issues on a recent appellant's brief submitted in November 2011, the Board observes that the July 2009 Certification Worksheet completed by the RO lists only the Veteran's skin disability as the matter on appeal.  Moreover, the July 2009 statement from the Veteran's local representative also shows that the only issue that was considered to be on appeal was the rating assigned for the skin condition.  The RO did not treat any communication from the Veteran as constituting a timely VA Form 9, and therefore did not waive the right to close the Veteran's claim.  Accordingly, the Board concludes that this case may be distinguished from Percy, and that closing the appeal of the left eye and right thumb disability ratings by the RO was appropriate. 

The issue of service connection for right hand symptoms secondary to the Veteran's service-connected right thumb condition has been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The Veteran's seborrheic dermatitis is manifested by near-constant systemic therapy over the past 12-month period, but not by disfigurement of the head, face, or neck, or exfoliative dermatitis with generalized involvement of the skin with systemic manifestations.

2.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disabilities is inadequate.   


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 percent for seborrheic dermatitis have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.41, 4.118, Diagnostic Codes 7800, 7806, 7817 (2008).

2.  The criteria for referral of the Veteran's disability on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran as to the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
      
In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  In the instant case, correspondence dated December 2007 provided all of the above-required notification.  The Board therefore concludes that VCAA notice requirements have been satisfied with respect to the issue on appeal.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured, which for the relevant period of time include a January 2008 skin examination and VA and private treatment records.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran has been afforded with January 2008 VA examinations of his skin condition.  The reports of the VA examination indicate that the examiner reviewed the Veteran's past medical history and claims file, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Veteran's representative contends that the January 2008 skin examination is inadequate because the examiner did not take photographs of the Veteran's condition.  The Board disagrees that an absence of photographs renders the examination inadequate, both because the Veteran himself submitted color photographs of his skin condition in January 2009 and because the January 2008 examiner explicitly determined that the Veteran's scars were not disfiguring and included a detailed description of the Veteran's skin condition.  The absence of photographs associated with the January 2008 examination, therefore, is not prejudicial to the Veteran, and the Board will proceed with a decision.

The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision as to the Veteran's disabilities in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran declined to have a hearing before a Veterans Law Judge.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2011).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2011).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Seborrheic Dermatitis

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were again amended effective October 2008.  However, the October 2008 revisions are only applicable to applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  As the Veteran filed his claim for an increased rating in December 2007 and has not specifically request consideration under the new provisions, only the pre-October 23, 2008 version of the schedular criteria is applicable. 

The Veteran contends that his seborrheic dermatitis is more severe than the current 60 percent evaluation, which is the maximum evaluation available under the diagnostic code applicable to dermatitis or eczema in effective prior to October 23, 2008.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).  The Board will therefore consider the appropriateness of alternate diagnostic codes applicable to skin disabilities that would result in a rating greater than 60 percent.

Under Diagnostic Code 7800, disfigurement of the head, face, or neck warrants an 80 percent rating with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  The characteristics of disfigurement are as follows: 

(1) The scar is five or more inches (13 or more centimeters) in length.
(2) The scar at least one-quarter inch (0.6 centimeters) wide at its widest part.
(3) The surface contour of the scar is elevated or depressed on palpation.
(4) The scar is adherent to underlying tissue.
(5) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters).
(6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters).
(7) There is underlying soft tissue missing in an area exceeding six square inches (39 square centimeters).
(8) The skin is indurated and inflexible in an area exceeding six square inches (39 square centimeters). 

See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

In addition to the 80 percent rating available under the diagnostic code applicable to disfigurement of the head, face, and neck, a rating in excess of 60 percent is available under the diagnostic code applicable to exfoliative dermatitis.   See 38 C.F.R. § 4.118, Diagnostic Code 7817 (2008).  A 100 percent rating is warranted for exfoliative dermatitis with generalized involvement of the skin, plus systemic manifestations (such as fever, weight loss, and hypoproteinemia) that requires constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy during the past 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7817 (2008).

Turning to the evidence of record in the instant case, the Veteran's private medical records indicate that he was treated for dermatitis from August 2005 to January 2009.  Throughout this time, the Veteran consistently complained of itchy skin and a skin rash.  The records indicate that the Veteran's condition was treated with both a systemic medication (cellcept) and topical medications.  

An October 2007 clinician noted that the Veteran had lesions on the neck, and hyperpigmented patches, macules, papules, and nodules of overall mild-to-moderate intensity scattered on the trunk and extremities, but none on his scalp.  The worst affected area was a slightly lichenified, scaly, hyperpigmented small plaque on the lower back.  The Veteran's scalp, ears, and face were clear.  The Veteran had spongiotic dermatitis with minimal active disease but significant post-inflammatory hyperpigmentation.  

The Veteran was provided with a VA examination in January 2008.  The examiner noted that the Veteran had hyperpigmented, darkened aspects, patch-like nummular and circular portions of the skin on his abdomen, scalp, left arm, and legs.  The Veteran's symptoms included pruritis, pain, blistering, and darkening of the skin.  The examiner took note of no systemic symptoms.  The Veteran took both topical medications and an oral daily immunosuppressive medication.  The examiner indicated that less than five percent of the exposed areas of the Veteran's body (including head, face, neck, and hands) were affected by the skin condition, and greater than five percent but less than 20 percent of the Veteran's total body area was affected.  The examiner observed no true dry scaling or seborrheic dermatitis.  The examiner described darkened patches of the Veteran's dorsal left forearm, left posterior trunk, spots on his abdomen, left shin, the tops of his feet, and his left eyebrow.  The examiner found the condition not to be disfiguring.  The examiner observed no seborrheic dermatitis of the scalp, neck, or upper chest.

An April 2008 private medical report stated that the Veteran had hyperpigmentation along the extensor surface of the forearms bilaterally and on the mid surface of his back.  The rash was scattered, diffuse, well-circumscribed, measuring several millimeters each.  The Veteran had a large fluctuant-type mass measuring approximately quarter size on the mid upper thoracic area of the back.  There was a patchy distribution of the rash on the lower legs right greater than the left.  There was mild tenderness to touch of the rash in all areas.  The upper thoracic lesion, which is fluctuant, is notably tender.  

A September 2008 treatment note indicated that the Veteran suffered from multiple spongy, fixed, polygonal, irregular skin lesions, multiple macules and papules, and plaques.  The Veteran's color and pigmentation were generally normal, his turgor was normal.  In November 2008, the Veteran complained of dermatitis covering his body and face and cracking skin.  The Veteran was diagnosed with itching urticaria (hives) at that time.  The Veteran was treated with oral steroids at that time.  A January 2009 treatment note diagnosed the Veteran with spongiotic dermatitis with a possible underlying neurotic component.

The Board has also considered the lay evidence of record.  In May 2008, the Veteran's spouse stated that the Veteran's "body is covered from head to foot with scars from reoccurring rashes.  He cannot stand to have clothes or anything on his skin."  In November 2008, the Veteran stated that the steroid ointments he had taken to treat his seborrheic dermatitis caused "thinness of the skin."  In January 2009, the Veteran submitted color photographs of his scalp, neck, arm, and cheek.  

As noted above, the Veteran is currently assigned a 60 percent rating for seborrheic dermatitis under Diagnostic Code 7806.  The Board notes that the 60 percent rating is the maximum allowed rating under Diagnostic Code 7806.  The Board will therefore consider the appropriateness of alternate diagnostic codes.

A higher rating of 80 percent is not available under Diagnostic Code 7800 for disfigurement of the head or scars of the head, face or neck.  The Board notes initially that no care provider, including the Veteran's January 2008 examiner, has characterized the Veteran's skin condition as disfiguring.  There is no evidence of visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features. Additionally, six or more characteristics of disfigurement have not been shown at any time during the pendency of this claim.  Indeed, while examiners have noted abnormal skin texture and post-inflammatory hyperpigmentation, none have noted any scarring as the result of his dermatitis.  Further, there have been no areas that are elevated or depressed on palpation, adherent, indurated, or inflexible.  No soft tissue has been noted as missing.  An 80 percent rating based on scarring is therefore unavailable.

Turning to the other possible diagnostic code applicable to exfoliative dermatitis, the Board finds that the Veteran's symptoms do not closely approximate the criteria contemplated by the 100 percent rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7817 (2008).  The Board first notes that the Veteran has never been diagnosed with exfoliative dermatitis.  Similarly, a review of the evidence of record indicates that the Veteran's symptomatology does not most closely approximate this rating.  While the Veteran has consistently reported itching over his entire body and a periodic inability to wear clothing, the evidence does not demonstrate that dermatitis is generally involved with the Veteran's skin.  Indeed, the January 2008 examiner noted that dermatitis involved greater than five percent but less than 15 percent of the Veteran's skin.  While the Veteran has taken systemic medications in treatment of his dermatitis, no systemic manifestations of the Veteran's dermatitis (such as fever, weight loss, and hypoproteinemia) have been noted.  The Veteran's symptomatology, therefore, is not consistent with a 100 percent rating under Diagnostic Code 7817.

The Veteran is competent to report his symptoms, and the Board has taken note of both the Veteran's and his spouse's statements as to the severity of his condition. The Board does not doubt the sincerity in this belief that his skin disability is worse than his current 60 percent evaluation; however, the objective medical evidence does not support the award of a higher evaluation.  The Board finds that the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 60 percent for seborrheic dermatitis, and the benefit-of-the- doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  See 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  Higher ratings are available for the Veteran's skin disability, but the Veteran does not meet those criteria.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, supra.

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  The Veteran was employed full-time at the time of his January 2008 VA examination, and he had lost no days from work during the preceding year as a result of his disabilities.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.

(CONTINUED ON NEXT PAGE)

ORDER

A rating in excess of 60 percent for seborrheic dermatitis is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


